Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so permits the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  Authorizations in an Internet e-mail do not have the same effect as filing the form in the record.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Cooperation is requested in correcting any errors of which the applicant may become aware.

Examiner’s Amendment
Examiner’s amendments to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 30, line 3, insert “ that, when executed by a processor, cause the processor” between “instructions” and “to”. 
In claim 33, line 2, insert “ that, when executed by the processor, cause the processor” between the second recitation of “instructions” and “to”.
Authorization for the examiner’s amendments was given in a telephone interview with Kyle Schlueter on Aug. 30, 2022.

Reasons for Allowance
The examiner’s statement of reasons for allowance follows.  These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability.  The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
US 20130227 discloses loading an electronic form by a user terminal, identifying fields of the electronic form that could be involved in user interactions, detecting any event occurring each of the identified fields, storing in memory data concerning any event occurring each of the identified fields, downloading the data stored in memory during submission of the electronic form, and analyzing the downloaded data  (abs.)  The reference, however, fails to teach or suggest in response to accessing the first form, providing a first rendering of the first form and activating first and second event handlers of the form; generating, using a hash function, a first hash value representation of a first value associated with a first element of the form; providing a second rendering of the form; receiving second data representing a second value associated with the first element, wherein the second value is provided via the second rendering of the first form; generating, using the hash function, a second hash value representation of the second value; determining first variance data for the first element using differences in between at least the first hash value representation and the second hash value representation; determining a first recommendation score for creating a first streamlined functionality corresponding to the first form, wherein the first recommendation score depends on (a) an interaction time associated with the first rendering, (b) an interaction time associated with the second rendering, and (c) a quantity of elements on the first form having variance data exceeding a threshold; generating a ranked list of a plurality of streamlined functionalities, one of which is the first streamlined functionality; and sending, to a computing device, the ranked list of the plurality of streamlined functionalities, the ranked list including, for the first streamlined functionality, an identifier of the elements on the first form having variance data exceeding the threshold, and the first recommendation score.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 9405665 discloses that application elements of an application may be prioritized in accordance with a defined priority scheme.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448